                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MARYLAND
                         (Northern Division)


JOHN H. MACSHERRY, JR.,

           Plaintiff,

v.                                        Civil Action No. 1:15CV22
                                                            (STAMP)
SPARROWS POINT, LLC,
COMMERCIAL DEVELOPMENT
COMPANY, INC. and
MICHAEL ROBERTS,

           Defendants.


                      MEMORANDUM OPINION AND ORDER
                  DENYING DEFENDANTS’ RULE 50 MOTION
              FOR JUDGMENT NOTWITHSTANDING THE VERDICT
              OR, IN THE ALTERNATIVE, FOR A NEW TRIAL,
           GRANTING IN PART AND DENYING IN PART AS FRAMED
     DEFENDANTS’ RULE 59 MOTION TO ALTER OR AMEND THE JUDGMENT
        OR, IN THE ALTERNATIVE, FOR A NEW TRIAL ON DAMAGES,
                    AMENDING THE JUDGMENT ORDER AND
                STAYING SUA SPONTE PLAINTIFF’S MOTION
                     FOR ATTORNEYS’ FEES AND COSTS

                          I.   Introduction

      Pursuant to Federal Rule of Civil Procedure Rule 50 and

Federal Rule of Civil Procedure Rule 59, defendants in the above-

styled civil action, Sparrows Point LLC (“SPLLC”), Commercial

Development Company, Inc. (“CDC”), and Michael Roberts (“Roberts”)

(collectively, “defendants”), move for judgment notwithstanding the

verdict or, in the alternative, for a new trial (ECF No. 170), and

also move, in the alternative, to alter or amend the judgment or,

in the alternative, for a new trial on damages (ECF No. 171).
     Upon review of the fully briefed motions and the contentions

of the parties, and for the reasons that follow, defendants’ Rule

50 post-trial motion for judgment notwithstanding the verdict, or

in the alternative, for a new trial (ECF No. 170) is denied, and

defendants’ Rule 59 post-trial motion to alter or amend the

judgment, or in the alternative, for a new trial on damages (ECF

No. 171) is granted in part and denied in part as framed.

                               II.     Background

     John Macsherry, Jr., plaintiff, filed suit against defendants

to recover a commission of $825,000.00 allegedly owed to him in

connection with the sale of commercial property located at the

Sparrows   Point     peninsula    in    Baltimore     County,     Maryland     for

$110,000,000.00.       This    civil     action     went    to   trial   and   the

underlying facts are set forth in detail in this Court’s memorandum

opinion and order denying defendants’ motion for summary judgment

and plaintiff’s cross-motion for partial summary judgment. See ECF

No. 71.

     The     first   amended     complaint     (ECF   No.    26),   plaintiff’s

operative pleading, includes claims for violation of Maryland’s

Wage Payment and Collection Law (“MWPCL”) (Count I), Md. Ann. Code

Lab. & Empl. §§ 3-501 et seq., breach of contract (Count II),

promissory     estoppel   (Count       III),   and    quantum     meruit/unjust

enrichment (Count IV)against all parties.             See ECF No. 26.




                                         2
      Following defendant Roberts’ motion to dismiss plaintiff’s

first amended complaint (ECF No. 29), only the MWPCL claim remained

pending against him at trial.              See ECF No. 38.        All claims

remaining against Roberts, SPLLC and CDC were tried before a jury

from July 5, 2018 through July 13, 2018.              Defendants moved for

summary judgment prior to trial and, pursuant to Rule 50, moved for

judgment during trial after plaintiff’s case-in-chief, and again

after the close of evidence.      Defendants’ motions were denied.

       At the conclusion of a seven-day trial, the jury returned a

verdict for the plaintiff.        ECF No. 158.       Defendants now renew

their motions and contend that they are entitled to judgment on all

claims.      In the alternative, if this Court declines to grant

judgment on defendants’ motion notwithstanding the verdict pursuant

to Rule 50, defendants also move pursuant to Rule 59.              The post-

trial motions now before this Court (ECF Nos. 170, 171) were filed

by defendants following entry of the clerk’s order of judgment (ECF

No. 160) on the jury’s verdict.             This Court entered an order

granting the parties’ joint proposed order to extend the time for

plaintiff to respond to defendants’ post-trial motions to September

7,   2018,   and   for   defendants   to    file   replies   to   plaintiff’s

responses to October 5, 2018.         ECF No. 173.

      Additionally, upon consideration of defendants’ motion to stay

enforcement of judgment pending the disposition of post-trial

motions (ECF No. 162), plaintiff’s response in opposition (ECF No.


                                       3
168), and defendants’ reply (ECF No. 176), this Court entered an

order confirming ruling in previous order (ECF No. 175) granting in

part and denying in part defendants’ motion to stay execution of

judgment    pending     the   disposition      of    post-trial   motions     and

directing defendants to post bond. ECF No. 181. The fully briefed

motions are now ripe for decision.

                         III.   Standard of Review

A.   Legal Standard for Rule 50 Motion

      Federal Rule of Civil Procedure Rule 50 permits a court to

enter judgment as a matter of law where “a party has been fully

heard on an issue during a jury trial and the court finds that a

reasonable jury would not have a legally sufficient evidentiary

basis to find for the party on that issue.”                  Fed. R. Civ. P.

50(a)(1).   “Judgment as a matter of law is properly granted if the

nonmoving party failed to make a showing on an essential element of

his case with respect to which he had the burden of proof.”

Russell v. Absolute Collection Servs., Inc., 763 F.3d 385, 391 (4th

Cir. 2014) (internal quotation marks omitted). On a renewed motion

for judgment as a matter of law, the court considers whether the

jury’s findings are supported by substantial evidence.               Konkel v.

Bob Evans Farms, Inc., 165 F.3d 275, 279 (4th Cir. 1999).                      In

entertaining a motion for judgment as a matter of law, the court

should   review   all    of   the   evidence    in   the   record.   Reeves   v.

Sanderson Plumbing Prod., Inc., 530 U.S. 133, 150 (2000).                      In


                                       4
reviewing the evidence, the court may not weigh the evidence or

make credibility determinations, but must view the evidence in the

light most favorable to the nonmoving party.      Id.; Fontenot v.

Taser Int’l, Inc., 736 F.3d 318, 332 (4th Cir. 2013).

      Pursuant to Federal Rule of Civil Procedure 50(b):

           If the court does not grant a motion for judgment as
      a matter of law made under Rule 50(a), the court is
      considered to have submitted the action to the jury
      subject to the court’s later deciding the legal questions
      raised by the motion. No later than 28 days after the
      entry of judgment — or if the motion addresses a jury
      issue not decided by a verdict, no later than 28 days
      after the jury was discharged — the movant may file a
      renewed motion for judgment as a matter of law and may
      include an alternative or joint request for a new trial
      under Rule 59.    In ruling on the renewed motion, the
      court may: (1) allow judgment on the verdict, if the jury
      returned a verdict; (2) order a new trial; or (3) direct
      the entry of judgment as a matter of law.

Fed. R. Civ. P. 50(b).

      In considering a Rule 50(b) motion, the district court is to

determine whether a jury, viewing the evidence in the light most

favorable to the non-movant, could have properly reached the

conclusion it did. Bryant v. Aiken Reg’l Med. Ctrs. Inc., 333 F.3d

536, 543 (4th Cir. 2003).

B.   Legal Standard for Rule 59 Motion

      Rule 59(a) of the Federal Rules of Civil Procedure provides

courts with discretion, after a jury trial, to grant a new trial on

all or some of the issues “for any reason for which a new trial has

heretofore been granted in an action at law in federal court.”

Fed. R. Civ. P. 59(a)(1)(A).   A court may grant a new trial only if

                                 5
the verdict: (1) is against the clear weight of the evidence; (2)

is based upon false evidence; or (3) “will result in a miscarriage

of justice, even though there may be substantial evidence which

would prevent the direction of a verdict.”      Atlas Food Sys. &

Servs., Inc. v. Crane Nat’l Vendors, Inc., 99 F.3d 587, 594 (4th

Cir. 1996).    The first two grounds for a new trial require the

court to make factual determinations, while the third ground

requires a policy analysis under which the “judge’s unique vantage

point and day-to-day experience with such matters lend expertise.”

Id.   The decision to grant or deny a new trial is within the sound

discretion of the district court, and the appellate court will

respect that determination absent an abuse of discretion.   Id.

      Under Rule 59(a) of the Federal Rules of Civil Procedure, a

court may order a new trial nisi remittitur if it “concludes that

a jury award of compensatory damages is excessive.”       Jones v.

Southpeak Interactive Corp. of Delaware, 777 F.3d 658, 672 (4th

Cir. 2015) (internal quotation marks omitted).      A court should

order a new trial nisi remittitur if “the jury’s verdict is against

the weight of the evidence or based on evidence which is false.”

Sloane v. Equifax Info. Servs., LLC, 510 F.3d 495, 502 (4th Cir.

2007) (internal quotation marks omitted).   Whether to grant such a

new trial is “entrusted to the sound discretion of the district

court.”   Id. (internal quotation marks omitted).




                                 6
     As to Rule 59(e), the Rules of Civil Procedure provide several

methods by which judgments may be re-examined.         Zinkand v. Brown,

478 F.3d 634, 637 (4th Cir. 2007).          One vehicle is a motion to

alter or amend under Rule 59(e).     Id.    The purpose of Rule 59(e) is

to “permit a district court to correct its own errors, sparing the

parties   and   the   appellate   courts    the   burden   of   unnecessary

appellate proceedings.”     Pac. Ins. Co. v. Am. Nat’l Fire Ins. Co.,

148 F.3d, 403 (4th Cir. 1998) (citation and internal quotations

omitted), cert. denied, 525 U.S. 1104 (1999).         Rule 59(e) motions

will be granted in three circumstances: “(1) to accommodate an

intervening change in controlling law; (2) to account for new

evidence not available at trial; or (3) to correct a clear error of

law or prevent manifest injustice.”        Ingle ex rel. Estate of Ingle

v. Yelton, 439 F.3d 191, 197 (4th Cir. 2006) (citing Pac. Ins. Co.,

148 F.3d at 403).     It is usually viewed as an extraordinary remedy

that should be applied sparingly.       EEOC v. Lockheed Martin Corp.,

116 F.3d 110, 112 (4th Cir. 1997).         Rule 59(e) motions may not be

used, however, to raise arguments which could have been raised

prior to the issuance of the judgment, nor may they be used to

argue a case under a novel legal theory that the party had the

ability to address in the first instance.           Pac. Ins. Co. v. Am.

Nat’l Fire Ins. Co., 148 F.3d 396, 403 (4th Cir. 1998).

     This Court notes that traditionally, decisions on “questions

of law” are “reviewable de novo,” decisions on “questions of fact”


                                    7
are “reviewable for clear error,” and decisions on “matters of

discretion” are “reviewable for ‘abuse of discretion.’”       Highmark

Inc. v. Allcare Health Mgmt. Sys., Inc., 134 S. Ct. 1744, 1748

(2014) (citing Pierce v. Underwood, 487 U.S. 552, 558 (1988)).

                          IV.     Discussion

      Following the trial and jury verdict in this civil action and

entry of the judgement order, defendants now move for judgment

notwithstanding the verdict or, in the alternative, for a new trial

(ECF No. 170), and also move, in the alternative, to alter or amend

the judgment or, in the alternative, for a new trial on damages

(ECF No. 171).    This Court has reviewed the fully briefed post-

trial motions and has considered the contentions of the parties.

For the reasons that follow, defendants’ Rule 50 post-trial motion

for judgment notwithstanding the verdict or, in the alternative,

for a new trial (ECF No. 170) is denied, and defendants’ Rule 59

post-trial motion to alter or amend the judgment or, in the

alternative, for a new trial on damages (ECF No. 171) is granted in

part and denied in part as framed.             Defendants’ motions are

discussed, in turn, below.

A.   Defendants’ Rule 50 Motion

      Defendants filed a Rule 50 motion for judgment notwithstanding

the verdict or, in the alternative, for a new trial and argue that,

as a matter of law, the evidence submitted by plaintiff was

insufficient to prove his contractual entitlement to the commission


                                    8
in question.    ECF No. 170.       In particular, defendants assert that

there was no evidentiary basis to reasonably conclude that the

parties reached a meeting of the minds.                Lacking this evidence,

defendants contend all four counts of the plaintiff’s amended

complaint fail.      Defendants assert that, as a matter of law, the

evidence presented by plaintiff at trial was insufficient to

establish (1) that the parties entered into a final, binding

contract for a commission, and (2) that there was a meeting of the

minds on plaintiff’s interpretation of the commission term, and

thus, Counts II and III fail.            Because Counts II and III fail,

defendants assert that the MWPCL claim also fails as Maryland law

does not permit a plaintiff to maintain an MWPCL claim for unpaid

wages where there is no enforceable underlying agreement.

      In the alternative, defendants assert that even if the MWPCL

claim survives judgment, the Court should strike plaintiff’s claim

for treble damages and attorneys’ fees because defendants set forth

a   “bona   fide”   dispute   to   the       claim   and   plaintiff   failed   to

introduce evidence sufficient to meet his burden to prove that

defendants lacked a good faith basis to defend the suit.

      Finally, defendants argue that Macsherry’s claim for quantum

meruit or unjust enrichment (Count IV) fails for the same reasons

as Counts II and III, because he presented no evidence that he

conferred any benefit upon defendants that equity requires must be

disgorged, and because there is no course of dealing from which a


                                         9
commission can be inferred.    For these reasons, defendants contend

that they are entitled to judgment notwithstanding the verdict on

all of plaintiff’s claims.     In the alternative, pursuant to Rule

50(b), defendants move in the alternative for a new trial.

       Plaintiff filed a response in opposition to defendants’ motion

for judgment notwithstanding the verdict or, in the alternative,

motion for new trial.    ECF No. 187.   In support, plaintiff states

that following trial, the jury returned a verdict in favor of the

plaintiff as to all claims against all defendants.         Plaintiff

asserts that he prevailed on his claim of violation of the MWPCL

against all defendants and prevailed on his claims of breach of

contract, promissory estoppel and quantum meruit against SPLLC and

CDC.    Further, plaintiff adds, the jury found that each defendant

did not act in good faith by not paying plaintiff his commission.

ECF No. 158.    Plaintiff states that he had a contract under the

evidence presented at trial.     Plaintiff asserts that defendants’

argument that there was no agreement or meeting of the minds

regarding the terms of plaintiff’s employment fails as plaintiff

marshaled sufficient evidence that the parties reached a meeting of

the minds concerning the terms of his employment.          Accepting

plaintiff’s testimony and witness testimony in the light most

favorable to the plaintiff, as the Court must, plaintiff states

that there is ample evidence that the parties intended to be bound

by the terms set forth in the contract.       Regarding plaintiff’s


                                  10
entitlement to a commission, plaintiff further contends that the

plain language of the contract does not suggest plaintiff needed to

procure a sale or lease in order for him to be entitled to a

commission following the closing of a deal to sell or lease the

property.        Plaintiff also asserts that defendants’ obligation to

pay a commission is not illusory, in that there is nothing illusory

or optional about defendants’ obligation to pay plaintiff under his

contract.        Plaintiff also contends that he marshaled evidence in

support     of     his     promissory      estoppel    claim    and     states   that

defendants’ argument to the contrary is without merit as he fully

performed his obligations under the contract, working for nearly

two years at a salary far below that which he had been paid over

his   nearly      30     years   working    in   the   real    estate    development

business.        Plaintiff further contends that defendants are not

entitled to judgment on plaintiff’s MWPCL claim because their

arguments that the contract is unenforceable and that plaintiff’s

eligibility for his commission was dependent upon conditions other

than his efforts, taking the remuneration outside the purview of

the MWPCL, both fail in light of the ample evidence presented at

trial and clearly established Maryland law.                     Plaintiff further

states that the evidence shows that defendants did not act in good

faith in their decision to not pay plaintiff his commission.

Plaintiff also asserts that defendants are not entitled to judgment

on the quantum meruit claim because under the evidence in this


                                            11
case, plaintiff fully performed his employment duties, having

engaged    in    various    activities    associated     with    marketing     the

property for sale or lease for a period of just over one year and

nine months.      Plaintiff argues that he produced evidence at trial

of an implied in fact contract and states that there was ample

evidence    of    the   parties’     mutual     agreement.      In    conclusion,

plaintiff states that defendants are not entitled to a new trial

and that the motion for judgment notwithstanding the verdict should

be denied.

        Defendants then filed a reply to plaintiff’s response in

opposition and state that at trial, plaintiff failed to present

proof on the most critical aspect of his claim.                       Defendants

reiterate the argument that plaintiff failed to provide sufficient

evidence for the jury to reasonably find a meeting of the minds on

a clearly defined and legally enforceable commission. ECF No. 193.

Defendants continue by stating that plaintiff failed to introduce

evidence    of    any   detrimental      harm    and,   thus,   his    claim   for

promissory estoppel must fail.           Next, defendants assert that they

are entitled to judgment on the MWPCL claim in that plaintiff’s

claim     necessarily      fails    if   his    purported    contract    is    not

enforceable, and also fails because plaintiff failed to offer

sufficient evidence that payment of the commission was dependent

upon his own efforts.              Additionally, defendants contend that

plaintiff is not entitled to collect treble damages or attorneys’


                                         12
fees under the MWPCL due to the existence of a bona fide dispute.

Lastly, defendants contend that they are entitled to judgment on

the quantum meruit claim against CDC and SPLLC because plaintiff

does not contest — and thus concedes — that he did not provide any

uncompensated, extra-contractual services to defendants.             In the

alternative, defendants move for a new trial on all claims.

      This Court has conducted an extensive review of the evidence

in the record, including a review of the considerable amount of

evidence   that   the    jury   heard    regarding   plaintiff’s    withheld

commission. Upon review, this Court finds that plaintiff marshaled

sufficient evidence at trial for the jury to find in favor of the

plaintiff and against the defendants on all claims.            Based on the

record and all of the evidenced presented, and in viewing the

evidence in the light most favorable to plaintiff as the nonmoving

party and drawing all reasonable inferences in favor of the

plaintiff, this Court finds that the jury’s findings are supported

by substantial evidence presented at trial.

      Accordingly,      defendants’      Rule   50   motion   for   judgment

notwithstanding the verdict, or in the alternative, for a new trial

(ECF No. 170) is denied.

B.   Defendants’ Rule 59 Motion

      Defendants also filed a Rule 59 motion to alter or amend the

judgment or, in the alternative, for a new trial on damages.            ECF

No. 171.   Defendants contend that the judgment should have been


                                        13
entered only in the total of $1,000,000.00 ($825,000.00 for the

commission, and $175,000.00 in additional damages awarded by the

jury) jointly and severally as to all defendants, and assert that

the order of judgment on its face does not accurately reflect such

an award.   In the alternative, if this Court declines to enter an

order altering or amending the order of judgment, defendants state

that a new trial on damages should be granted.

     In support of the motion, defendants argue that plaintiff’s

amended complaint asserted each count as an alternative means of

recovering the claimed commission of $825,000.00, and requested

entry of judgment jointly and severally against each defendant.

Additionally, defendants assert that plaintiff is only entitled to

recover once for the purported harm (i.e., the commission), and

assuming plaintiff elects his remedy as recovery under the MWPCL,

the order of judgment should be amended to reflect entry of a

judgment for $1,000,000.00, jointly and severally against all

defendants.   ECF No. 171-1 at 10.    Defendants further contend that

plaintiff may not recover in quasi-contract because the jury found

the existence of an express contract.     Id.   If, however, the Court

declines to amend the judgment under Rule 59(e), defendants argue

that the Court can and should grant a new trial nisi reimittitur

pursuant to Rule 59(a).   ECF No. 171-1 at 11.     Beyond defendants’

argument regarding double recovery, defendants advance the argument

that an award in excess of $1,000,000.00 would be excessive and


                                 14
unwarranted asserting that plaintiff neither proved nor attempted

to prove at trial any damages beyond the claimed $825,000.00

commission and the only other damages sought by plaintiff were a

trebling of the commission as permitted by statute, and on that

aspect of the claim the jury unambiguously awarded $175,000.00.

ECF No. 171-1 at 14.

        Plaintiff     filed   a   response        in    opposition      to defendants’

motion. ECF No. 182. Plaintiff argues that defendants’ failure to

timely object to either the verdict sheet or the jury instructions

amounts to a waiver of those objections.                      Compounding defendants’

waiver    issues,     plaintiff     adds,         is    the    fact   that    defendants

themselves submitted a proposed verdict sheet that included the

opportunity for the jury to award separate damages against each

defendant,      for   all     causes    of    action      remaining         against   that

defendant.       Plaintiff asserts that at no time during the two

charging conferences, conducted by the Court on the record in

chambers, did defendants object to the jury instructions or the

verdict sheet concerning a possible “double recovery” verdict to

which    they   now    complain,       either      by    way    of    the    jury   making

individual awards against each defendant (several liability) or by

way of the jury making awards for all causes of action remaining

against defendants, including contract and quasi-contract claims.

Plaintiff contends that, for purposes of defendants’ motion, it is

noteworthy that the jury instructions examined by the parties


                                             15
during the charging conferences included the following: “[a]n

employee may have more than one employer at a given time[]” and

“[e]ach defendant is entitled to a fair and separate consideration

of that defendant’s own defense and is not to be affected by your

decision with respect to the other defendants.” “These instructions

apply     to     each     defendant   unless   otherwise     indicated.”   Both

instructions, the former requested by the plaintiff and the latter

requested by the defendants, were included in the final set of jury

instructions delivered by the Court without objection.

        Likewise, for purposes of defendants’ motion, plaintiff adds

that it is noteworthy that the proposed verdict forms submitted by

both parties provided for separate awards for each cause of action

surviving against each defendant.              See ECF No. 106 (plaintiff’s

proposed verdict sheet) and ECF No. 112 (defendants’ proposed

verdict sheet).            Neither parties’ proposed verdict sheet was

selected by the Court for delivery to the jury. Instead, the Court

adopted a “hybrid” version of defendants’ and plaintiff’s proposed

verdict sheets, incorporating defendants’ questions regarding the

MWPCL    claims     and    plaintiff’s    version   regarding   the    remaining

claims.        Consistent with the verdict sheet proposals provided by

all parties, the verdict sheet used provided for separate awards

for each cause of action surviving against each defendant.                  The

parties examined and discussed the Court’s hybrid verdict sheet and

had   the      opportunity    to   note   objections   and   request   changes.


                                          16
Plaintiff notes that defendants made no objections concerning any

possible “double recovery” under the verdict sheet, either pursuant

to defendants being potentially severally liable for damages or

liable for damages for multiple causes of action.

     Plaintiff continues by arguing that following the Court’s

ruling on the parties’ Rule 50 motions, which were all denied, the

Court once again presented its hybrid version of the verdict sheet

to the parties for their final consideration in open court outside

the presence of the jury.     Once again, the Court allowed for

objections and suggested changes to the verdict sheet.      Again,

defendants made no objection regarding the form or content of the

verdict sheet, either pursuant to defendants being potentially

severally liable for damages, or liable for damages for multiple

causes of action.   Plaintiff notes that defendants did not make a

motion for the plaintiff to elect whether he wished to proceed on

his contract claims against defendants SPLLC and CDC or quasi-

contract claims against those same defendants.

     Plaintiff states that, in the context of defendants’ instant

motion, defendants made no objection to the jury’s verdict or

requested any clarification of the jury’s verdict once it was

returned and prior to their discharge.     Accordingly, plaintiff

argues that defendants waived any objections to the form of the

jury’s verdict for several reasons, particularly now that the jury

has been discharged.


                                17
       Defendants then filed a reply to plaintiff’s response in

opposition and argue that plaintiff does not challenge the black-

letter prohibition against double recovery, nor does he dispute the

maxim that a plaintiff prevailing on multiple, alternative grounds

must elect his choice of remedy. Defendants argue that plaintiff’s

opposition does not contest Maryland’s ample legal authorities

mandating that no plaintiff may recover in quasi-contract if an

express contract exists between the parties.                Nor does plaintiff

dispute that his amended complaint (ECF No. 26) sued and sought

judgment against all defendants jointly and severally.                    Finally,

defendants assert that plaintiff does not meaningfully distinguish

this   Court’s    own    cases   finding      that   a   plaintiff    who   brings

alternative claims for the same unpaid wage is limited to a single

recovery regardless of the number of counts or defendants involved.

Instead, defendants assert that plaintiff argues — without citation

to any precedential authority — that defendants invited an improper

judgment   by    not    objecting   to   the    verdict    sheet     or   the   jury

instructions.      In taking this position, defendants argue that

plaintiff implicitly concedes that the judgment constitutes an

improper aggregation of damages that would permit duplicative

recovery, but, in effect, asks this Court to uphold it anyway on

the grounds that defendants “asked for it.”

       Defendants argue that they made clear in the Court conference

that plaintiff would only be entitled to but one award of damages,


                                         18
regardless of whether the jury found against more than one party or

on more than one claim.      ECF No. 192 at 3.       Additionally,

defendants assert that the verdict sheet is not inconsistent,

citing the fact that the exact same amount was awarded against all

defendants, on each alternative claim.       Defendants ultimately

assert that plaintiff is entitled to only one recovery for his

single harm and that aggregated verdicts are permitted only where

the verdict is logical and probable only if aggregated. Defendants

conclude by stating that plaintiff does not contest, and thus

concedes that he cannot recover in both contract and quasi-

contract, and additionally, that plaintiff must elect his remedy

between MWPCL and breach of contract, but cannot have both.   This

Court has reviewed the fully briefed motions and the contentions of

the parties, as well as the applicable standard of review.       As

stated above, Rule 59(a) provides the trial court discretion, after

a jury trial, to grant a new trial on all or some of the issues

only if the verdict: (1) is against the clear weight of the

evidence; (2) is based upon false evidence; or (3) “will result in

a miscarriage of justice, even though there may be substantial

evidence which would prevent the direction of a verdict.”     Atlas

Food Sys. & Servs., Inc., 99 F.3d at 594.   Additionally, the trial

court may order a new trial nisi remittitur if it concludes that a

jury award of compensatory damages is excessive or if the jury’s

verdict is against the weight of the evidence or based on evidence


                                19
which is false.   Jones, 777 F.3d at 672; Sloane, 510 F.3d at 502.

This Court has reviewed the record and finds no grounds for relief

pursuant to Rule 59(a).   Thus, this Court finds that defendants’

motion, to the extent it seeks alternative relief under Rule 59(a),

fails.

     Upon review, this Court finds that defendants are, however,

entitled to relief under Rule 59(e).   As stated above, the purpose

of Rule 59(e) is to “permit a district court to correct its own

errors, sparing the parties and the appellate courts the burden of

unnecessary appellate proceedings.”    Pac. Ins. Co. v. Am. Nat’l

Fire Ins. Co., 148 F.3d, 403 (4th Cir. 1998) (citation and internal

quotations omitted), cert. denied, 525 U.S. 1104 (1999).      Rule

59(e) motions will be granted in three circumstances: “(1) to

accommodate an intervening change in controlling law; (2) to

account for new evidence not available at trial; or (3) to correct

a clear error of law or prevent manifest injustice.” Ingle ex rel.

Estate of Ingle v. Yelton, 439 F.3d 191, 197 (4th Cir. 2006)

(citing Pac. Ins. Co., 148 F.3d at 403).

     As an initial matter, this Court finds that the first two

circumstances where a court may grant relief under Rule 59(e) are

not contested and do not apply to defendants’ arguments in their

motion, leaving only the third possible circumstance, to correct a

clear error of law or prevent manifest injustice, for this Court’s

consideration. In consideration of the foregoing, this Court finds


                                20
that it is necessary to grant the defendants’ Rule 59 motion, in

part, to correct a clear error in this Court’s previously entered

order of judgment (ECF No. 160) and to prevent manifest injustice.

     Moreover, this Court notes that in its previous order, entered

August 24, 2018, granting in part and denying in part defendants’

motion to stay execution of judgment pending resolution of the

post-trial motions and directing the defendants to post bond, this

Court stated:

          This Court recognizes that the dispute as to what
     the appropriate amount of the judgment is in this civil
     action is the subject of the defendants’ post-trial
     motions which are not yet fully briefed by the parties.
     At this time, and solely for the purposes of this order
     in regard to the instant motion, this Court finds that
     the amount delineated above is appropriate to provide
     proper security to the plaintiff pursuant to Rule 62(b),
     and does not in any way impact this Court’s consideration
     of the pending post-trial motions. Further, this Court
     notes that the bond amounts as to each defendant may be
     subject to modification.

ECF No. 175 at 5 n.4.

     Accordingly, this Court will first address the argument that

plaintiff may not recover in both contract and quasi-contract, then

address defendants’ argument that plaintiff is entitled to only one

recovery for his single harm, and then analyze the issue of joint

and several liability amongst the defendants.

     1.   Recovery in Both Contract and Quasi-Contract

     First, as to the issue of quasi-contractual claims, Count III

of the amended complaint sets forth a claim for promissory estoppel

and Count IV of the amended complaint sets forth a claim for

                                21
quantum meruit.       Following trial, the jury returned a verdict in

favor of the plaintiff as to these quasi-contractual claims in

addition to returning a verdict in favor of plaintiff for breach of

contract.     As it is currently entered, the order of judgment

reflects the jury’s awards in favor of plaintiff for both contract

and quasi-contract claims.

     As this Court articulated in its memorandum opinion regarding

summary    judgment,    in    general,    promissory   estoppel    claims   are

“quasi-contractual.”         See ECF No. 71 at 20 (citing Ver Brycke v.

Ver Brycke, 379 Md. 669, 693 n.9, 843 A.2d 758, 772 n.9 (2004)).

Characterizing promissory estoppel as a “quasi-contract” claim, the

Maryland Court of Appeals said in Ver Brycke, id. at 693 n.9, 843

A.2d at 772 n.9:       “‘The general rule is that no quasi-contractual

claim   can   arise    when   a   contract    exists   between    the   parties

concerning the same subject matter on which the quasi-contractual

claim rests.’”        Id. (quoting Cnty. Comm’rs of Caroline Cnty v.

Roland Dashiell & Sons, Inc., 358 Md. 83, 95, 747 A.2d 600, 607

(2000)).

     Additionally, this Court also stated that under Maryland law,

a claim for quantum meruit may be based on a contract implied in

fact or a contract implied by law, which is often referred to as

unjust enrichment.        See ECF No. 71 at 52 (citing Mogavero v.

Silverstein, 142 Md. App. 259, 275, 790 A.2d 43, 52 (2002)).

Unjust enrichment and quantum meruit “‘are remedies to provide


                                         22
relief for a plaintiff when an enforceable contract does not exist

but fairness dictates that the plaintiff receive compensation for

services provided.’” ECF No. 71 at 53 (citing Dashiell, 358 Md. at

96-97, 747 A.2d at 607 (quoting Dunnaville v. McCormick & Co., 21

F. Supp. 2d 527, 535 (1998)).    This Court again reiterated that

“[t]he general rule is that no quasi-contractual claim can arise

when a contract exists between the parties concerning the same

subject matter on which the quasi-contractual claim rests.”    ECF

No. 71 at 53-54 (citing, among other cases, Dashiell, 358 Md. at

96, 747 A.2d at 610 (“We hold that, generally, quasi-contract

claims such as quantum meruit and unjust enrichment cannot be

asserted when an express contract defining the rights and remedies

of the parties exists.”)).

       As defendants note in the memorandum in support of their

motion, “[p]laintiff may not recover in quasi-contract because the

jury found the existence of an express contract.”   ECF No. 171-1.

This Court agrees.    Plaintiff also explicitly acknowledged this

principle of law in his respective post-trial brief in opposition

to defendants’ motion regarding this issue.   See ECF No. 182 at 8

n.5.   As this Court previously ruled in this case, “if there is no

valid contract, as defendants maintain, then plaintiff may pursue

a quasi-contractual claim.” ECF No. 71 at 49. However, this Court

went on to explain that, while both contract and quasi-contract

claims may be plead in the alternative, “a plaintiff ‘may not


                                 23
recover under both . . . theories . . . .”          Id. (quoting Swedish

Civil Admin. v. Project Mgt. Enters. Inc., 190 F. Supp. 2d 785, 792

(D. Md. 2002)).

     Accordingly, to correct a clear error of law and prevent

manifest injustice, this Court finds that it must amend the order

of judgment to eliminate plaintiff’s recovery under the jury’s

verdict   as   it   relates   to   the    quasi-contractual   theories   of

promissory estoppel (Count III) and quantum meruit (Count IV).

     2.   Double Recovery, Election of Remedy, and Waiver

     As to defendants’ argument that plaintiff is entitled to only

one recovery for his single harm, this Court finds that plaintiff

may not recover under both the MWPCL and the breach of contract

claim, and that plaintiff must elect his remedy to prevent an

impermissible double recovery on duplicative damages.

     While defendants argue that plaintiff is only entitled to a

single recovery for a single harm, plaintiff argues that defendants

waived any challenges to the jury’s verdict by failing to object to

either the jury instructions or the verdict sheet at any time

despite being given multiple opportunities to do so by the Court.

After review of the parties’ arguments, this Court is of the

opinion that plaintiff’s recovery under both the MWPCL claim and

the breach of contract claim is not permissible in that a judgment

entered against the defendants under both claims would result in an

impermissible double recovery.


                                     24
     This     Court   finds   that   plaintiff   correctly    states    that

defendants did fail to raise any specific objection to the jury

instructions or verdict sheet before, at, or after the close of

evidence regarding double recovery.         To be sure, defendants had

several opportunities to specifically object to or request changes

to the verdict sheet, either during the charging conferences, or

when this Court circulated a final verdict sheet in open court for

the parties review after its denial of the parties’ Rule 50

motions.    Defendants never articulated an argument as to double

recovery under the MWPCL claim and the breach of contract claim,

and never requested that plaintiff clarify if he was seeking relief

under these counts as alternative theories.

     Additionally, this Court acknowledges that while its previous

memorandum opinion regarding summary judgment explicitly ruled that

plaintiff’s    contract   and   quasi-contract     claims    were   mutually

exclusive, it did not address the issue of possible double recovery

or plaintiff’s alternative theories.             Further, this Court is

mindful that a Rule 59(e) motion may not be used to raise arguments

which could have been raised prior to the issuance of the judgment,

nor may it be used to argue a case under a novel legal theory that

the party had the ability to address in the first instance.            Pac.

Ins. Co., 148 F.3d at 403.

     Typically, in a civil action such as this, plaintiff concedes

that his claims are plead in the alternative, and defendants raise


                                     25
the election of remedy and possible double recovery issue before

the entry of judgment.            However, that is not the case here.                Thus,

the    case    at   hand     presents      a     unique       situation      under     the

circumstances.          Plaintiff’s      primary       argument     in    response      to

defendants’ contentions is that defendants failed to raise this

issue and thus waived their objection.                      While the United States

Court of Appeals for the Fourth Circuit has cautioned that a party

may not use a Rule 59(e) motion to raise arguments which could have

been raised prior to the issuance of the judgment, an analysis of

this   issue    under      plaintiff’s     waiver       theory     misses    the     mark.

Resolving the issue of whether or not judgment can stand under both

the MWPCL claim and the breach of contract claim does not turn on

defendants’     failure      to    object,      waiver,      and   invited    error    as

plaintiff argues.         Rather, this Court finds that determination of

this issue turns on whether or not amending the judgment order

currently entered against the defendants under both the MWPCL claim

and breach of contract claim is warranted under the Rule 59

standard of correcting a clear error of law or preventing manifest

injustice.     Ingle, 439 F.3d at 197 (4th Cir. 2006) (citing Pac.

Ins. Co., 148 F.3d at 403)).             This Court has stated that “[c]lear

error or manifest injustice occurs where a court has patently

misunderstood       a    party,     or   has    made    a    decision     outside      the

adversarial issues presented to the Court by the parties, or has

made an error not of reasoning but of apprehension . . . .”                        Wagner


                                           26
v. Warden, Civ. No. ELH-14-791, 2016 WL 1169937, at *3 (D. Md. Mar.

24, 2016) (internal quotation marks omitted); see also TFWS, Inc.

v. Franchot, 572 F.3d 186, 194 (4th Cir. 2009).   This Court finds,

in this particular circumstance, this standard is met and relief is

necessary.

     A review of the applicable case law regarding this specific

issue reveals that plaintiff must elect his remedy under the MWPCL

claim or the breach of contract claim, as a judgment entered under

both the MWPCL claim and breach of contract claim would amount to

an impermissible and duplicative double recovery for the same

purported harm.

     Under what is known as the “one wrong, one recovery rule,” a

party may not recover twice for one injury, even if the party

asserts multiple, consistent theories of recovery.   See Gen. Tel.

Co. of the Northwest, Inc. v. EEOC, 446 U.S. 318, 333, 100 S. Ct.

1698, 64 L.Ed.2d 319 (1980) (“It . . . goes without saying that the

courts can and should preclude double recovery by an individual.”);

United States v. Rachel, 289 F. Supp. 2d 688, 697 (D. Md. 2003)

(“The one wrong, one recovery rule precludes a party from double

recovery for a single injury.” (citing Kramer v. Emche, 64 Md. App.

27, 494 A.2d 225, 231 (Md. Ct. Spec. App. 1985))).

     Therefore, as this Court has previously held, plaintiff will

recover only once for all damages resulting from defendants’

failure to pay him his deserved wages, even though plaintiff

                                27
established defendants’ liability under the MWPCL and for breach of

contract.    See Clancy v. Skyline Grill, LLC, No. CIV. ELH-12-1598,

2012   WL   5409733,   at   *5   (D.   Md.   Nov.   5,   2012),   report   and

recommendation adopted, No. CIV.A. ELH-12-1598, 2013 WL 625344 (D.

Md. Feb. 19, 2013).     This Court finds that amending the judgment

order to reflect an award under the MWPCL claim only is necessary

to correct a clear error and prevent manifest injustice.

       To the extent plaintiff does argue in his response that

judgment on both the MWPCL claim and the breach of contract claim

is permissible, this Court finds plaintiff’s argument unavailing.

While plaintiff argues that Clancy is markedly different from the

case at hand because it deals the entry of damages under a motion

for default judgment, this Court finds that it is of no consequence

that the defendants in Clancy defaulted.            While plaintiff may be

correct that these cases differed procedurally, the substantive

holding from Clancy is that double recovery for unpaid wages in

Maryland, including claims asserted pursuant to the MWPCL, is not

permitted merely because a plaintiff may prevail on multiple,

alternative counts, including breach of contract.

       In addition to Clancy, this Court finds the Court’s decision

in Imgarten v. Bellboy Corp., 383 F. Supp. 2d 825 (D. Md. 2005),

instructive.    In Imgarten, the Court acknowledged that plaintiff

advanced alternative theories of breach of contract and violation

of the Maryland Wage Payment and Collection Law.           The jury awarded


                                       28
Imgarten $808,927.00 in unpaid wages and exemplary damages of

$233,244.00, for a total of $1,042,171.00.              The jury also awarded

Imgarten $808,927.00 in unpaid wages on his breach of contract

claim. In considering whether or not to add the breach of contract

award in addition to the award under the MWPCL, the Court held that

the award of $808,927.00 in unpaid wages on plaintiff’s breach of

contract claim “is duplicative and does not serve to increase the

total.”   Imgarten v. Bellboy Corp., 383 F. Supp. 2d 825, 852 fn.1.

(D. Md. 2005).       See also Orellana v. Cienna Properties, LLC, No.

CIV.A. JKB-11-2515, 2012 WL 203421, at *6 (D. Md. Jan. 23, 2012)

(To avoid double recovery, the Court did not add contract damages

which   were    already   included    and   able   to    be   recovered   under

plaintiff’s MWHL claim to plaintiff’s total award.); Mata v. G.O.

Contractors Grp., Ltd., No. CV TDC-14-3287, 2015 WL 6674650, at *4

(D. Md. Oct. 29, 2015) (Articulating the principle against double

recovery,      and   finding   that   although     plaintiffs     established

liability under the FLSA, MWHL, or MWPCL, they cannot recover more

than once for the same harm, and awarding damages under the MWPCL

as that statute provided the avenue for greatest recovery.).

     Here, the jury awarded $825,000.00 — i.e. the undisputed value

of the commission — as the amount of the commission owed to

plaintiff under the MWPCL.       On the additional damages portion of

the MWPCL, the jury awarded $175,000.00.                As to the breach of

contract claim, the jury indicated that $825,000.00 was the amount


                                      29
owed to plaintiff under the contract.           Upon review of the verdict,

and consistent with the approach utilized by the Court in Imgarten,

this Court finds that the judgment order must reflect an award to

plaintiff for his commission of $825,000.00, and award additional

damages of $175,000.00, for a total award of $1,000,000.00 under

the MWPCL.    This Court will award damages under the MWPCL as that

statute provides the avenue for greatest recovery.           Additionally,

this Court is of the opinion that this finding comports with the

purpose of Rule 59(e) of permitting a district court to correct its

own errors, sparing the parties and the appellate courts the burden

of unnecessary appellate proceedings.           Pac. Ins. Co., 148 F.3d at

403.

       3.   Joint and Several Liability

       In addressing the contentions of the parties as to joint and

several liability, this Court finds that it is necessary to

consider the jury’s verdict as well as plaintiff’s operative

pleading.

       Critically, this Court finds that in his operative pleading,

the amended complaint (ECF No. 26), plaintiff sought judgment “in

favor of [p]laintiff Macsherry and jointly and severally against

[d]efendants for failing to pay wages in violation of the MWPCL.”

ECF No. 26 at 7.         Additionally, in his operative pleading, his

amended     complaint,    plaintiff    sought     judgment   in     favor   of

[p]laintiff     Macsherry     and     jointly     and   severally     against


                                      30
[d]efendants for breach of contract.”           Id. at 8.    This Court

further notes that plaintiff sought judgment jointly and severally

against defendants for his quasi-contract claims as well.            Id. at

10, 11.      This Court finds that plaintiff’s operative pleading,

which clearly demands the defendants be held jointly and severally

liable for plaintiff’s damages, controls.

        As it relates to the formation of the verdict form, this Court

finds the plaintiff’s “invited error” argument unavailing. This is

not a matter of invited error or waiver, but rather an instance of

reading the jury’s verdict finding each defendant liable on each

count    consistently   with   plaintiff’s   operative   pleading.     The

plaintiff argues that “[d]efendants themselves submitted a Proposed

Verdict Sheet that included the opportunity for the jury to award

separate damages against each [d]efendant, for all causes of action

remaining against that [d]efendant.”         ECF No. 182.   As plaintiff

correctly notes, the claims presented by plaintiff were separated

as to each defendant on the verdict form.       Under the circumstances

presented, it was necessary to break out the separate claims and

separate defendants so that the jury could render a verdict as to

each.     If the claims or parties had been combined on the verdict

sheet, there would have been no way for the jury to evaluate each

one independently.      Without separation of the claims and parties,

it would be impossible to know whether the jury considered and came

to verdict on all of the matters that were before it.         This Court


                                    31
reads the jury’s finding of each defendant liable on each count to

mean that all three defendants are jointly and severally liable for

the same damages.         Upon review, this Court finds that defendants

SPLLC, CDC, and Roberts are jointly and severally liable for the

jury’s award of $1,000,000.00 under the MWPCL claim.

       Upon review, the order of judgment must be amended to reflect

that the defendants are jointly and severally liable, consistent

with   the    jury    verdict,     to    prevent     clear   error   and    manifest

injustice.      Accordingly, this Court finds that defendants SPLLC,

CDC    and    Roberts     are    jointly    and    severally      liable   for   the

plaintiff’s award of $825,000.00 as a commission and $175,000.00 in

additional damages for violation of the MWPCL.

       Accordingly, defendants’ Rule 59 motion to alter or amend the

judgment or, in the alternative, for a new trial on damages (ECF

No. 171) is granted in part and denied in part as framed.

C.    Plaintiff’s Motion for Attorneys’ Fees and Costs

       Pursuant      to   the   MWPCL,     Federal    Rule   of   Civil    Procedure

54(d)(2)(A) and Local Rule 109.2, plaintiff filed a motion for

award of attorneys’ fees and costs.                  ECF No. 161.     Pursuant to

Local Rule 109.2(b), plaintiff filed a memorandum in support of the

motion.      ECF No. 177.       In support of the motion, plaintiff asserts

that he brought a civil action against defendants for violating the

MWPCL following their refusal to pay plaintiff a commission he

earned as an employee.          ECF No. 161 at 1.      Plaintiff further states


                                           32
that following trial, the jury returned a verdict in favor of the

plaintiff and against defendants for violating the MWPCL, finding

that the commission plaintiff claimed in this civil action was a

“wage” as defined by the MWPCL, and that the jury found that

defendants violated the MWPCL by not paying plaintiff a commission

he earned.   Plaintiff states that the jury awarded the full amount

of the commission, plus additional damages, and adds that the jury

also found that the defendants had no bona fide basis to withhold

plaintiff’s commission.          Plaintiff’s civil action was brought

pursuant to subsection (a) of § 3-507.2(b) of the MWPCL which

permits an award of reasonable counsel fees and other costs.               ECF

No. 161 at 2.    Plaintiff asserts that the total is $513,794.50 for

attorney’s   fees   and    $32,153.68     in   costs.     ECF     No.   177-1.

Defendants then filed a response in opposition to plaintiff’s

motion for attorneys’ fees and costs (ECF No. 188), and plaintiff

filed a reply to defendants’ response (ECF No. 189).

     For   the   reasons   set    forth   below,   this   Court    will   hold

plaintiff’s motion for attorneys’ fees and costs in abeyance and

stay such motion until exhaustion of any appeal in this case to the

United States Court of Appeals for the Fourth Circuit or other

final resolution of this civil action.

     District courts possess inherent power to stay litigation

proceedings. See Landis v. N. Am. Co., 299 U.S. 248, 254-55 (1936)

(“The power to stay proceedings is incidental to the power inherent


                                     33
in every court to control disposition of the causes on its docket

with economy of time and effort for itself, for counsel, and for

litigants.”); see also Clinton v. Jones, 520 U.S. 681, 706, 117 S.

Ct. 1636, 137 L. Ed. 2d 945 (1997) (“The District Court has broad

discretion to stay proceedings as an incident to its power to

control its own docket.”). This power may be exercised sua sponte.

Crown Cent. Petroleum Corp. v. Dept. of Energy, 102 F.R.D. 95, 98

(D. Md. 1984) (citing Landis, 299 U.S. at 254-55); see Rice v.

Astrue, No. 4:06-CV-02770-GRA, 2010 WL 3607474 at *2 (D.S.C. Sept.

9, 2010) (“Although there has been no request to hold the instant

motion in abeyance, a federal court has the inherent power to stay,

sua sponte, an action before it.”).

     In the interest of judicial economy, this Court finds that

holding   plaintiff’s   motion   for    attorneys’   fees   and   costs   in

abeyance pending the resolution of any appeal of the underlying

jury verdict, judgment order, or other resolution of this civil

action is the proper course of action at this time.          Plaintiff is

seeking a significant award in his motion for attorneys’ fees and

costs. An examination of all the supporting documentation that the

parties provided in relation to the motion, together with an

examination of the legal issues involved in the briefing of the

motion, will require a great amount of time and an analysis of

numerous factual and legal issues.          If any appeal of the jury

verdict and amended judgment is successful, such time and effort


                                   34
expended ruling on these matters will be a misuse of this Court’s

resources as at the very least such rulings will need altered.

     As    such,   this   Court    finds    that   plaintiff’s    motion      for

attorneys’ fees and costs (ECF No. 161) is stayed pending the final

resolution of any appeal in this matter or other final resolution

thereof.    See Reed v. Health and Human Services, 774 F.2d 1270,

1277 (4th Cir. 1985) (holding that a district court may defer

ruling on a petition for attorneys’ fees pending a final resolution

of the merits).

                             V.     Conclusion

     For the reasons set forth above, defendants’ Rule 50 motion

for judgment notwithstanding the verdict or, in the alternative,

for a new trial (ECF No. 170) is DENIED and defendants’ Rule 59

motion to alter or amend the judgment or, in the alternative, for

a new trial on damages (ECF No. 171) is GRANTED IN PART and DENIED

IN PART AS FRAMED.

     Accordingly,    the   order    of     judgment   entered    in   favor   of

plaintiff and against defendants on July 16, 2018 (ECF No. 160) is

hereby ORDERED AMENDED.      An amended order of judgment consistent

with this memorandum opinion and order will be entered separately.

     Further, plaintiff’s motion for attorneys’ fees and costs (ECF

No. 161) is STAYED pending the resolution of any appeal in this

matter or other resolution of this civil action.            The parties are

DIRECTED to notify this Court of the resolution of any appeal in


                                      35
this matter or any other resolution thereof.   If no such appeal is

filed within 30 days from the entry of this order, the parties

shall advise this Court and this Court can then consider lifting

the stay and deciding plaintiff’s motion for attorneys’ fees and

costs.

     IT IS SO ORDERED.

     The Clerk is DIRECTED to transmit a copy of this memorandum

opinion and order to counsel of record herein.

     DATED:    February 12, 2019



                              /s/ Frederick P. Stamp, Jr.
                              FREDERICK P. STAMP, JR.
                              UNITED STATES DISTRICT JUDGE




                               36
